AO 106 (Rev. 04/10) ApplichticaS@ aBedO-WereBORsized\C Document 1 Filed 05/03/19 Page 1 of 18

UNITED STATES DistRIcTCourT fF] _ ED

for the

Eastern District of California MAY 0 3 2019

CLERK, U.s. DisTR
EASTERY oss ICT COURT
e N DISTRICT OF CALIFORNIA

 

In the Matter of the Search of )
3885 Campo Seco Road, ) DEPUTY CLERK
Campo Seco, CA 95226, ) Case No.
Calaveras County CA. 8.780 acre parcel of land; _)
Parcel # (APN): 048-004-007-000 (information _) 2.19-SW-0382 AC
)

derived from Parcel Quest)

 

APPLICATION FOR A SEARCH WARRANT

I, Rafael Moreno Jr., a federal law enforcement officer, request a search warrant and state under penalty of perjury

that I have reason to believe that on the following person or property (identify the person or describe the property to be searched and
give its location):

SEE ATTACHMENT A-1, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
MM evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
M1 property designed for use, intended for use, or used in committing a crime;
(1 aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1361 Depredation of Government Property
18 U.S.C. § 64] Theft of Government Property

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

ytd)

( Applicant’s signature

newer Montano Ta “oveine Agere

Printed name ana title

Sworn to before me and signed in my presence.

Judge's signature

Date:

 

  

City and state: Sacramento, California . Allison Claire, U.S. Magistrate Judge

 

 

Printed name and title

 

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 2 of 18

ATTACHMENT A-1

3885 Campo Seco Road, Campo Seco, California 95226, Calaveras County. Lot size is 8.780
acres parcel and Parcel number (APN) 048-004-007-000. The owner of the property is Pereira
Patricia Ann Trustee. The parcel is located at the West corner of Arkansas Ferry Road and
Campo Seco Road. There is a dirt unimproved gated driveway that leads to the residence from
Camp Seco Road that is approximately 221 feet North from the U.S. Postal Office. On the
property are located a single story structure and associated shed, barn/garage, outbuildings,
trailers, mobile homes and vehicles.

Po ranceravess
*

 

 

  

fo
a

ore
eiquestcom (888) 217-8999

& 2015 ParcelQuest wwerparc

   

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 3 of 18

 

 

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 4 of 18
ATTACHMENT B

Items Subject to Search and Seizure at 3885 Campo Seco Road, Campo Seco, CA 95226

1) Evidence, contraband, fruits, and property designed for use, intended for use, or usedin
committing the crimes of Theft of Government Property in violation of 18 U.S.C. § 641 and -
Depredation of Government Property in violation of 18 U.S.C. § 1361, including but not limited

to:
2) BLM road gates with blue tracer paint

3) Large heavy equipment (capable of removing and or destroying heavy-duty metal gates), such
as but not limited to, Tractors, Front-end loader, Bobcat, and Forklifts

4) Heavy-duty tow straps, ratchet straps, heavy duty tow chains, and wenches (for large heavy
equipment)

5) Implements to cut/pry metal such as, tools, cutting torch; bolt cutters, angle grinders,
hand/electric/battery powered saws and pry bars

6) Work gloves

7) U.S. BLM Padlocks

8) Cell Phones, computers, or SD cards, capable of recording, storing, and/or documenting
evidence and/or fruits of the crime as described above

9) This Attachment B does not authorize law enforcement to conduct forensic searches of any
electronic media seized during the course of the search. Law enforcement may take reasonable
steps to preserve the integrity of the data on such devices without searching them (such as by
turning them off, or turning smart-phones to “Airplane” mode), but will not conduct further
searches without warrants.

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 5 of 18

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR SEARCH AND SEIZURE WARRANT

I, Special Agent Rafael Moreno Jr., being duly sworn, hereby state and depose:
AFFIANT’S CREDENTIALS

1. I am a Special Agent with the U.S. Department of the Interior, Bureau of Land
Management (USDOI/BLM). I have worked in law enforcement for over 11 years. I’m
currently assigned as a field Agent at the BLM California State Office, Sacramento, California. I
am a graduate of the Criminal Investigator Training Program (CITP) and Land Management
Police Training Program (LMPT) at the Federal Law Enforcement Training Center in Georgia. I
have also successfully completed more than eighty hours of law-enforcement training on a series
of areas related to enforcement of federal narcotics laws and constitutional laws.

2. I am responsible for the enforcement of all federal laws and regulations related to
the use, management, and development of BLM public lands and their resources, including
activities related to their administration. My authority to do so is defined in 43 U.S.C. §1733. I
am also authorized to investigate and enforce violations of California statutes in accordance with
California Penal Code § 830.8. I am a “Law Enforcement Officer” within the meaning of
Federal Rule of Criminal Procedure 41.

3. I have been employed as a Special Agent (SA) for the BLM since 2017. Directly
prior to my employment with the BLM, I worked as a Law Enforcement Officer (LEO), in a
patrol capacity, for seven years, with the United States Forest Service, Law Enforcement and
Investigations, Region 5 California. As an LEO I have investigated violations of federal law
related to burglaries, vandalisms, thefts, threats, and narcotics. I have been involved in criminal

investigations related to the theft of U.S. Government property. I am familiar with the provisions

of Title 18 United States Code, regarding the theft and depredation of U.S. Government property.

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 6 of 18

SOURCES OF INFORMATION
4. This affidavit is based on the joint investigation by the Calaveras County Sheriff's
Office (CCSO), U.S. Bureau of Land Management (BLM) and the California Department of Fish
and Wildlife (DFW). All the information within this affidavit is based upon either my personal
knowledge, information provided to me by other Law Enforcement Officers, or the use of

credible sources of information related to this investigation.

PURPOSE OF THIS AFFIDAVITT
5. This affidavit is being submitted in support of an application for a warrant
authorizing the search and seizure of evidence located at the residence, property, travel trailers,
campers, tractors, heavy equipment, vehicles, and any out buildings located on property listed
below:
a) 3885 Campo Seco Road, Campo Seco, CA 95226, Calaveras County CA.
8.780 acre parcel of land; Parcel # (APN): 048-004-007-000 (information
derived from Parcel Quest), as more particularly described in Attachment A-1.
b) White and gray Mazda SUV bearing CA license 8HED9724, registered to
Edward Angelo PEREIRA, as more particularly described in Attachment A-2.

6. I have probable cause to believe the above listed residence, property, trailers,
vehicles and outbuildings contain evidence in the form of cutting/prying hand tools and heavy
equipment that may have been used for cutting, damaging, plundering, robbing, pillaging or
laying waste to U.S. Government property—specifically, BLM road gates—in connection with
violation of Title 18 of United States Code §1361 (depredation of government property) and

§641 (theft of government property).

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 7 of 18

7. Because this affidavit is submitted for the limited purpose of securing a search
warrant for the above listed locations, I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts relevant to establishing probable
cause that the evidence of the criminal activity in violation of 18 U.S.C. § 1361 (depredation of
government property) and §641(theft of government property) will be obtained by searching the

above listed location.

PROBABLE CAUSE

8. On January 1, 2019 BLM SA Edward Delmolino was contacted by Sgt. Joshua
Crabtree of CCSO about possible illegal activity on BLM lands in Campo Seco, CA by Edward
Angelo PEREIRA. Sgt. Crabtree relayed information that PEREIRA was suspected of burying
stolen property, mainly stolen parts of cars and trailers, on BLM lands and damaging BLM gates

located on Arkansas Ferry Road in Campo Seco.

9. On January 24, 2019, at 1130 hours, BLM Assistant Special Agent-in-Charge
(ASAC) Thomas French and BLM State Chief Ranger Sal Nieblas met with Sgt. Chris Villegas
of CCSO regarding possible illegal activity on BLM lands in Calaveras County. Sgt. Villegas
stated that CCSO suspected PEREIRA of stealing multiple motorized vehicles, trailers and heavy
equipment. They suspected PEREIRA was removing parts of the stolen vehicles and equipment
bearing Vehicle Identification Numbers (VINs) that could identify the vehicles as being stolen
and replacing them with parts bearing legitimate VINs so that he could sell the vehicles and
equipment. Sgt. Villegas added he suspected PEREIRA was burying the remains of the stolen
vehicles, trailers and heavy equipment on BLM lands on Arkansas Ferry Road or adjacent
private property owned by his mother, Patricia Pereira, in the same area. Sgt. Villegas added that
PEREIRA was known to cut BLM-owned vehicle gates and fence lines around the Campo Seco,

CA area to gain access to properties owned by his mother. Sgt. Villegas added that PEREIRA

3

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 8 of 18

has access to heavy equipment, specifically a tractor, which he is known to drive down Arkansas
Ferry Road during all hours of the night towards the BLM lands and back to his residence
located at 3885 Campo Seco Road, Campo Seco, CA 95226. Sgt. Villegas also provided a
CCSO CAD (Computer Aided Dispatch) list of calls for service regarding PEREIRA and
mentioned that PEREIRA currently had 18 pending criminal cases with the Calaveras County

District Attorney’s Office.

10. On January 25,2019 ASAC French and I searched the BLM property in the area
of Arkansas Ferry Road and discovered the following. The main access to the property is via
Arkansas Ferry Road, which is marked as BLM lands by a posted sign. There is a fork in
Arkansas Ferry Road which leads to a BLM gate on each side of the fork. There is additional
BLM signage prohibiting target shooting and motorized vehicle traffic. The two gates are
approximately 60 yards apart from each other. The upper gate is a double gate that extends
across two lanes of traffic and the road surface is paved. The lower gate covers only a single
lane and the road surface is gravel. When ASAC French and I observed them on January 25,
2019, both gates were open, in a state of disrepair and providing public access to the area. The
gates were not authorized to be open and appeared to have been rammed or pushed open by a
vehicle or machine, possibly the bucket of a front end loader. Agents also observed an area of
private land delineated by a fence with attached “private property” signs adjacent to BLM lands
along Arkansas Ferry Road. Agents observed a large area of decomposed granite gravel
immediately adjacent to the fence on private property where it appeared that a front end loader or
tractor with a large scoop had been removing gravel. The hole was approximately six feet deep
at its deepest point, six feet wide, and several feet in length, with what appeared to be tractor tire
tracks leading from the road down into the hole. Based on the information provided by CCSO
Sgt. Villegas and BLM agents’ observations, agents set up a remote surveillance camera in the

area with a view of Arkansas Ferry Road where it meets the adjacent private property. The

4

 

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 9 of 18

remote surveillance camera in this position would provide potential intelligence on any criminal

activity affecting BLM lands and the neighboring private land.

11. On February 5, 2019 at approximately 1734 hours, the surveillance camera
captured a yellow tractor front end loader with the word “DEERE” in large white lettering on the
scoop arm, moving between private property and public lands. The driver of the front end loader
appeared to be a white male adult wearing a blaze orange hunting jacket and black cowboy hat.
The loader appeared to have the front bucket full of gravel. The loader also appeared to be
towing an additional tractor behind it. Previously that same day CCSO Sgt. Crabtree had
responded to a call reporting a suspected stolen tractor that was left abandoned on the private

property adjacent to the BLM lands on the lower fork of Arkansas Ferry Road.

12. OnFebruary 21, 2019 ASAC French and BLM maintenance employees repaired
the damaged gate on Arkansas Ferry Road. Both the upper and lower gates appeared to have
been previously rammed and pushed open with some sort of heavy equipment, such as a tractor,
causing the gates to be inoperable. The maintenance employees realigned the already damaged
gates and fabricated new locking mechanisms out of steel and welded them to both the upper and
lower gates to make them functional. Both gates were secured with high grade BLM padlocks.
Each padlock was engraved with “U.S. BLM.” ASAC French also deployed additional

surveillance cameras in the areas around the upper and lower gates.

13. On February 25, 2019 at approximately 1600 hours, ASAC French spray painted
the repaired gates with Type D, Blue, U.S. Forest Service Tree Marking Tracer Paint (TMP) on
both the upper and lower gates. The TMP paint is a special spray paint developed and controlled

by the U.S. government to prevent the theft of timber. It contains a special formula that includes

tracing elements that can be sent to a specialized laboratory to match the paint to a specific lot
5

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 10 of 18

number. The lot numbers are controlled and issued out to specific individuals and all used empty
cans are returned after use. The BLM uses TMP as an anti-theft deterrent in timber operations
where trees‘are marked for selective cutting. This enables the BLM to test trees that they suspect

might have been illegally cut from BLM lands.

14. On February 27, 2019 between 1430 and 1630 hours, an unknown suspect ran
over the lower BLM gate on Arkansas Ferry Road with a vehicle. From the damage to the gate
and the tire tracks left behind, it appears that the vehicle was a sedan, small truck, or small SUV.
ASAC French took a picture of the damage. The gate was completely toppled over with tire
tracks leading over it. There was an impact mark on the ground where it appeared the
undercarriage of the vehicle impacted and scraped the road surface. A beach towel was left tied
on the right side of the gate. ASAC French, along with CCSO Sgt. Josh Crabtree and DFW
Officer Mike DeMasters, temporarily repaired the gate by towing it back into position with a tow
strap and propping it up with a nearby log. Based on the impact damage there appeared to be
significant paint transfer from the gate to the vehicle that struck the gate. ASAC French, along
with Officer DeMasters, deployed additional surveillance cameras around the lower BLM gate.

The upper gate was not damaged.

15. On March 14, 2019, ASAC French and additional BLM maintenance employees
repaired and reinforced the lower gate due to the damage caused by the vehicle ramming it on
February 27, 2019. BLM maintenance employees poured additional concrete around the support
post and added additional steel support posts to prevent a vehicle from running over the gate in
the future. BLM maintenance employees also repaired the steel locking mechanism with a “U.S.

BLM” padlock securing the gate.

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 11 of 18

16. On March 28, 2019, asurveillance camera captured images of a white/gray SUV
with four doors, spoke rims and a missing rear left hubcap cover stopping and turning around at
the lower gate of Arkansas Ferry Road. PEREIRA had been arrested on a domestic violence
charge by CCSO while driving a vehicle with the same description on March 16, 2019.
According to the police report from that arrest, the vehicle PEREIRA was driving is a gray and
white Mazda, SUV, bearing CA License plate 8HED924. PEREIRA was booked and released

from custody on the domestic violence charge on March 16, 2019.

17. On March 31, 2019 at approximately 1700 hours, the same white/gray SUV was
captured on surveillance cameras stopping at the lower locked gate off Arkansas Ferry Road. An
adult male fitting PEREIRA’s description exited the driver’s side door, walked to the rear hatch
of the SUV, and retrieved some type of hand tool or tools. The adult male then opened the
locked gate by cutting off the steel security locking mechanisms and propped it open with a
broken tree branch. The SUV drove through the opened gate and later returned though the gate
at approximately 1741 hours. CCSO Deputies Sgt. Crabtree and Emmi, both of whom have had
contact with PEREIRA, later reviewed the surveillance images and confirmed that the adult male

appeared to be PEREIRA.

18. On April 2, 2019, Officer DeMasters, CA DFW, responded to the lower BLM
gate on Arkansas Ferry Road in Campo Seco, CA. Officer DeMasters discovered that the lower
gate appeared to have had its locking mechanism cut with a tool. There was a small piece of
metal on the ground by the gate and the locking pin with padlock attached was found inside a
foundational pipe for the gate. The upper gate locking mechanism also appeared to have been
pried apart and forced open with some type of vehicle. He photographed the damage, and

collected a small piece of metal and the locking pin with the “U.S. BLM” padlock still attached.

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 12 of 18

19. On April 15, 2019, ASAC French reviewed the pictures from the surveillance
camera placed near the lower gate that were captured on March 31, 2019. The pictures revealed
that a white male adult of the same size and build as PEREIRA was seen walking around the gate
and opening it up. CCSO Deputies Sgt. Crabtree and Emmi later viewed the images and
confirmed that the white male adult captured in the pictures was PEREIRA based on their
previous contacts with and arrests of PEREIRA. After opening the gate, PEREIRA was captured
on the camera by the lower gate driving the gray and white Mazda, bearing CA License
8HED924. The suspect was wearing a baseball cap and sunglasses. He was also wearing work
gloves, apparently to protect his hands while using hand tools to dismantle the locking
mechanism on the gate. The vehicle was captured on an additional surveillance camera near the
upper gate leaving the Campo Seco BLM lands traveling towards Campo Seco Road at 1638

hours.

20. On April 9, 2019, ASAC Thomas French, along with BLM Heavy Equipment
Operator Jason Williams, made additional repairs to both the upper and lower gates. The gates
were re-welded together and secured with additional heavy duty, high strength “Dozer” chains |
and additional “U.S. BLM” padlocks. Prior to the repairs, ASAC French took additional

photographs of the damage and tools marks left behind by the suspect.

21. On April 15, 2019, BLM Heavy Equipment Operator Jason Williams reported the
repair costs so far for the Campo Seco gates as $2,738. In addition, according to BLM Civil
Engineering technician Jeff Babcock, it costs the BLM $5,199.37 to replace one BLM road gate.

This cost includes labor and materials.

22. OnApril 24, 2019, surveillance footage revealed both the upper and lower gates

had been removed. ASAC French and I arrived to find the lower gate and upper gates were

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 13 of 18

completely removed. They appeared to have been cut and pulled out of the ground, including the
fence supports. The gates had been removed from the site.and could not immediately be located.
Agents photographed and processed the crime scene for evidence. The upper gates appeared to
have been cut away from their support bolts and removed without leaving drag or scrape marks
on the pavement. The lower gate had its support posts cut and appeared to have been dragged
out of the ground with the concrete anchors still attached. Several pieces of the gates and some
support posts were recovered well onto BLM lands beyond the gates’ location. Agents collected
remaining pieces of the gates as evidence. Agents located the lower gate approximately a 2 mile
away on adjacent private property. Agents followed the fresh drag marks leading up to an open
wooden garage, which had sustained damage in excess of $5,000, according to the owner of the
property. The gate, locking mechanism and main post with its concrete anchor were left on the
ground behind the open garage. Agents were unsuccessful in locating the upper gates on this

date.

23. On or about May 1, 2019, a CCSO Deputy located the upper gate about 2.5 miles
away from its original location, on private property. The gate was blocking the driveway of the
property. The property owner was interviewed and stated that they did not know who left the

gate on their property.

24. A records check revealed Edward Angelo PEREIRA, DOB 05/17/1973, has a
mailing address of PO Box 16, Campo Seco, CA 95226. His physical address is listed as 3885
Campo Seco Rd, Campo Seco, CA 95226 by the Calaveras County Sheriff's Office persons
° record. As of April 18, 2019, CA DMV records show PEREIRA, Angelo Edward with a 2005
Mazda, CA license plate 8HED924, registered at 3885 Main St, PO Box 16, Campo Seco. A
U.S. Postal Inspector Agent confirmed the primary boxholder is Edward PEREIRA, verified

with CA driver’s license A5646591, with a physical address of 3885 Campo Seco Road, Campo
9

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 14 of 18

Seco, CA 95226. The PO Box was reactivated most recently on April 10, 2019 with a
verification of an E Customer (no fee PO Box). The Postal Agent noted no additional names

listed on the digital Form 1093.

25. | Acriminal history check of Edward Angelo PEREIRA revealed he is a convicted
Felon. He also has been arrested for the following crimes: Evade Peace Officer with disregard
for safety, Carry loaded firearms, Theft of utility services, Petty theft, Assault with deadly
weapons, Vandalism, Burglary first and second degree, Receive known stolen property,
Conspiracy to commit crime, Take of vehicle without owner’s consent, Possession of stolen
vehicle/vessel/etc., Possession and intent to use vehicle master key and various other crimes to
include drug charges, indecent exposure and domestic violence. As of April 30, 2019, PEREIRA

is currently in custody in Calaveras County Jail being held on a no bail warrant.

26. Based on my training and experience I know that persons involved in vandalism
and/or theft will memorialize their activities by capturing photos and recording video. These
images are sometimes uploaded to social media sites, printed, or stored within electronic devices.
From discussions with other investigators, I know that BLM land and other public lands are used
by persons involved in vehicle and equipment theft to dispose of or conceal parts of stolen

vehicles and equipment that bear identifying numbers or markers.

27. Based on my training and consultation with ASAC Thomas French, who has been
a Special Agent for over 15 years and has experience in the investigation of burglaries, thefts,
and depredation of government property, | am aware of the following: That persons involved in
vehicle and equipment theft are often drug users and steal various types of property to sell for
money in order to support their drug habits. J also know that they sell this stolen property to
black market buyers, friends, associates and legitimate businesses. They often use other

_ associates with clean identification to sell the stolen property to legitimate businesses such as

10

 
Case 2:19-sw-00382-AC Document 1 Filed 05/03/19 Page 15 of 18

pawn shops, promising the associates some of the proceeds from the sale. They will often
destroy serial numbers from the stolen property or alter the property to conceal other
identification markings before trying to sell the property to a “fence” or legitimate business in an
attempt to conceal the origins of stolen property. I know that persons involved in these types of
theft schemes often use multiple locations to store stolen property. These locations include
storage units, residences, stash spots and rural properties where the stolen items are not likely to
be encountered or detected by law enforcement. They use hand tools, power tools and gas
cutting torches in the commission of their crimes to gain entry/access into buildings and
restricted areas by cutting gates. This includes tools such as chains, straps, steel cables, gas
cutting torches, bolt cutters, angle grinders/cutters, pry bars or other prying tools, and motorized
and or heavy equipment. They also use cellular phones to communicate with other members of
their group during burglary/theft operations. They often use cellular phones to recruit other
individuals and to communicate their location to other members of the theft scheme via text
messages. Persons involved in vehicle and equipment theft schemes often use other persons’
vehicles and residences as stash houses or flop houses. These residences are owned or rented by
other friends, family members, girlfriends, or other associates. They often use these addresses
and vehicles in an attempt to hide their assets, illegal narcotics, stolen property and themselves
from arrest or seizure.

28. | PEREIRA was observed in surveillance images using hand tools to destroy
locking mechanisms on BLM gates. I know from my training and experience that persons
involved in vandalism and theft usually retain their tools for future use and store them in their
residence, vehicle, or elsewhere on their property. I also know that people who use hand tools on
metal objects such as the BLM gates usually wear gloves to protect their hands from sparks and
metal shards when they do so, and that they retain those gloves for future use. Additionally,
PEREIRA is suspected of using a vehicle to force the gates open, resulting in probable transfer

of tracer paint from the gates onto his vehicle. From my experience and consultation with other
ll

 
Case 2:19-sw-00382-AC Document1 Filed 05/03/19 Page 16 of 18

agents, I know that this tracer paint can be found on items that come into contact with it,
including vehicles, tools, and gloves, and traced back to a particular lot of paint for identification
purposes.

29. Based on the foregoing facts, there is probable cause to believe that Edward
Angelo PEREIRA has committed Depredation of Government Property, 18 U.S.C. § 1361, and
Theft of Government Property, 18 U.S.C. § 641, and that evidence, fruits, and instrumentalities
of such crimes is present at the residence, property and outbuildings of 3885 Campo Seco Road,
Campo Seco, CA 95226, where PEREIRA resides, and within the white and gray Mazda, bearing
CA license SHED9724, registered to PEREIRA. BLM Heavy Equipment Operator and Civil
Engineer employees estimate that the total cost to date, from previous repairs and to repair and
replace the current gates, is $18,336.11. I thus request that the court issue a warrant to search

these premises for the evidence described in Attachment B and to seize the same.

Rafael Moreng, Jr.
Special Agent‘with the U.S. Department of the Interior, Bureau of Land Management

(USDOI/BLM).

Sworn and Subscribed to me on: S/3 Jf 7

Zn meee 8 Ut Ve
Honorable Allison Claire
United States Magistrate Judge
Eastern District of California

 

Approved to form:

re [ (i _

ra Chernick
Assistant United States Attorney

 

12

 
A093 Rev. 11/3) Search ad 2S orawkeeW-00382-AC Document 1 Filed 05/03/19 Page 17 of 18

UNITED STATES DISTRICT COURT
for the
Eastern District of California

In the Matter of the Search of

3885 Campo Seco Road,
Campo Seco, CA 95226,
Calaveras County CA. 8.780 acre parcel of land;
Parcel # (APN): 048-004-007-000 (information
derived from Parcel Quest)

Case No.

2:19-SW-0382 AC

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

 

SEE ATTACHMENT A-1, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before _ Ss / LLG - (not to exceed 14 days)
?
M in the daytime 6:00 a.m. to 10:00 p.m. 1 at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant anda receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

 

 

 

 

/ . . Nee “i ,
Date and time issued: Sy TSF [2F oe LEA po (f awn
f — ~ Judge’s signature
City and state: Sacramento, California . Allison Claire, U.S. Magistrate Judge

Printed name and title

 

 
AO 93 (Rev. 11/13) Search GaSe ews ad Mee PR aitoy Document 1 Filed 05/03/19 Page 18 of 18

 

Return

 

Case No.: Date and time warrant executed: | Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge Date

 

 

 

 
